
	

115 HR 2152 : Citizens’ Right to Know Act of 2018
U.S. House of Representatives
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 2152
		IN THE SENATE OF THE UNITED STATES
		May 10, 2018Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To require States and units of local government receiving funds under grant programs operated by
			 the Department of Justice, which use such funds for pretrial services
			 programs, to submit to the Attorney General a report relating to such
			 program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Citizens’ Right to Know Act of 2018. 2.Reporting requirement for Department of Justice grant recipients using funds for pretrial services programs (a)In generalFor each fiscal year in which a State or unit of local government receives funds under any grant program operated by the Department of Justice, including the Edward Byrne Memorial Justice Assistance grant program under subpart I of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), and which uses funds received under such program for a pretrial services program, the State or unit of local government shall submit to the Attorney General a report which contains the following:
 (1)The name of each defendant participating in a pretrial release program administered by the pretrial services program, and whether, as applicable, each occasion on which such defendant failed to make an appearance.
 (2)Information relating to any prior convictions of each defendant participating in the pretrial services program.
 (3)The amount of money allocated for the pretrial services program. (b)Publication requirementSubject to any applicable confidentiality requirements, the Attorney General shall, on an annual basis, make publicly available the information received under subsection (a).
 (c)Reduction in fundingThe Attorney General shall, for State or unit of local government which fails to comply with the requirement under subsection (a) for a fiscal year, reduce the amount that the State or local government would otherwise receive under each grant program described in subsection (a) in the following fiscal year by 100 percent.
 (d)ReallocationAmounts not allocated to a State or unit of local government under subsection (c) shall be reallocated under each such grant program to States and units of local government that comply with the requirement under subsection (a).
 (e)DefinitionThe term failed to make an appearance means an action whereby any defendant has been charged with an offense before a court and who is participating in a pretrial release program for which funds received under a grant program referred to in subsection (a) are used as a condition of pretrial release—
 (1)does not appear for any court date regarding such charge; (2)does not appear for any one appointment with the pretrial services program; or
 (3)does not appear for any post-release appearance the court may require.  Passed the House of Representatives May 9, 2018.Karen L. Haas,Clerk 